Citation Nr: 1217669	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-42 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

1. Whether a debt in the amount of $50,533 for overpayment of nonservice-connected pension benefits was properly created. 

2. Whether there was a timely request for waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $50,533.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Debt Management Center in Fort Snelling, Minnesota, which denied the Veteran's request for a waiver of recovery of an overpayment of VA pension benefits on the basis that the Veteran's request for such a waiver had not been timely filed.  This matter is currently under the jurisdiction of the VA Regional Office (RO) in Chicago, Illinois.  In April 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

I. Clarification of issues

As a threshold matter, the Board must address the procedural posture of this appeal, specifically, the problems ensuing from VA addressing the timeliness of the Veteran's request for waiver along with the issue of whether the overpayment was properly created, as well as the Veteran's attempts to simultaneously pursue a waiver claim, a dispute of the debt, and a reinstatement of his pension benefits (which appears to have already been done by VA).  

By way of history, the Board notes that this matter began with an August 2003 RO rating decision which granted a nonservice-connected pension to the Veteran, effective January 2, 2003.  In a letter dated in September 2003, the RO notified the Veteran of the award of pension benefits, and indicated that he was awarded this benefit because he had no income from January 2, 2003.  He was also notified that he was responsible for telling the RO if certain things happened, such as his income or the income of his dependents changes, or he gained or lost a dependent.  

In a statement (VA Form 21-4138) dated January 22, 2007, the Veteran reported to VA that he had been married since December 11, 2003, with dependents.  

In a letter dated in December 2007, addressed to the VA Pension Center, the Veteran indicated that he would be incarcerated in the Lake County Jail until January 2008, and that he would not be able to complete the forms he was sent until he was released from jail.  A subsequent letter, submitted in October 2009, from the Office of the Sherriff in Lake County, Illinois, verified that the Veteran was incarcerated from November 1, 2007 through February 3, 2008

In a letter dated January 15, 2008, the VA Pension Center notified the Veteran that the proposal to stop his pension benefits, effective February 1, 2003, had been enacted due to his failure to submit the requested evidence.  The VA Pension Center indicated that because of the change (caused by the pension benefits being stopped), the Veteran had been paid too much and they would let him know shortly how much he was overpaid and how he could repay the debt.   

In a letter dated January 26, 2008, the VA Debt Management Center notified the Veteran of an overpayment of pension benefits in the amount of $50,533.00, and he was also provided a notice of his rights and obligations.

In subsequent letters from the Veteran, dated in April 2008 and June 2008, he reported he was in the VA Hospital in Battle Creek in a long term mental ward, and requested that his pension be reinstated.  He also indicated that his ex-wife had refused to disclose her income from the entire time they were married.  He requested that his nonservice-connected pension be reinstated, with any overpayment to be deducted from the check.  

In a letter dated June 25, 2008, the VA Pension Center advised the Veteran that they were working on his claim for nonservice-connected disability pension benefits and that additional information and evidence was needed.  The Pension Center specifically requested that the Veteran provide competed Eligibility Verification Reports (EVRs), Medical Expense Reports, Declaration of Status of Dependents,  and information regarding his incarceration.

In a statement (VA Form 21-4138) dated June 29, 2008, the Veteran reported that his ex-wife would not give him her wages for years that VA had asked for, and that he was court-ordered not to speak to her.  

In August 2008, the Veteran reported he was an inpatient at the VA Hospital in Battle Creek since April 2008, and expected to be there several more months for "medical problems", and wanted to know what was taking his pension claim so long.  

Received from the Veteran in August 2008 were multiple Improved Pension Eligibility Verification Reports (VA Forms 21-0517-1), covering the period from 2003 through 2008, in which he indicated that his wife at that time did receive wages during that time, but he did not report any amounts of income.  Also received from the Veteran in August 2008 was a Declaration of Status of Dependents (VA Form 21-686c) in which he reported he was divorced with no children, and that he had been married from December 2003 through May 2008.  

In a letter dated November 13, 2008, the VA Pension Management Center advised the Veteran that this claim for nonservice-connected pension benefits had been denied, because they had not received evidence requested in the June 2008 letter.  

In a statement in support of claim (VA Form 21-4138), the Veteran indicated that he was incarcerated in November 2008 for a misdemeanor, and that he did not contribute to his ex-wife's support since they separated in August 2007.  

In a substantive appeal (VA Form 9), dated May 10, 2009, the Veteran indicated that this was a "notice of disagreement" and indicated that the reason he did not file in a timely manner was because he had been homeless since his benefits were cut off in March 2008, and that he lived on the streets or in shelters, and also in VA Hospitals.  He claimed he had his mail sent to different friends who could not get in touch with him because he was homeless.  

A Decision on Waiver of Indebtedness (VA Form 4-1837), dated April 17, 2009, noted that a request for waiver had been received on April 9, 2009, from the Veteran.  The Committee on Waivers and Compromises (COWC) determined that the waiver was denied, and noted that there was a 180 day limit for filing a waiver, that the Veteran was notified of his waiver rights by letter dated January 26, 2008, and that his request for a waiver was received on April 9, 2009.  The COWC cited that 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963 provided that an application for waiver must be made within 180 days from the date of notification of indebtedness, and that as a result of this time limit imposed by both statue and regulation, the Committee must deny the Veteran's waiver request because he failed to submit his application for waiver within 180 days of the date of notification.  

In subsequent memoranda dated in September and November 2009, the COWC advised that they had reviewed the Veteran's statement indicating disagreement with the waiver decision and found no basis for modifying or reversing the prior decision of April 17, 2009.  

In the statement of the case (SOC) dated September 24, 2009, the RO determined that entitlement to waiver of overpayment in the amount of $50,533.00 was denied because the Debt Management Center advised the Veteran by letter dated January 26, 2008 of the right to request a waiver and the 180 day time limit for filing an application, and that the Debt Management Center received his application for waiver on April 9, 2009.  Further, the RO found that there was no evidence to show that the delay in the Veteran submitting a waiver request was due to error by either VA or post authorities in receiving the overpayment notice.  The RO concluded that since they did not receive the Veteran's application for waiver within the time limit, the prior decision to deny the waiver was affirmed.   

Received from the Veteran in October 2009 was a substantive appeal (VA Form 9) along with a statement in which he claimed he was not notified of a 180 day time limit on January 26, 2008, and that he was in Lake County Jail at that time and was also homeless with no valid address.  He was still homeless and had been homeless since August 12, 2007.  He claimed he would have filed for a waiver if he knew it was a time limit of 180 days, and that he also had been in living at VA hospitals off and on, from May 2008 through June 2009, from Michigan to Illinois, including at the Battle Creek VAMC, the Hines VAMC; and the Jesse Brown VAMC.  He requested that his request for a waiver of the debt of $50,533.00 be reconsidered.  

In a supplemental statement of the case (SSOC) dated November 9, 2009, the RO's decision was listed as "[e]ntitlement to a waiver of overpayment in the amount of $50,533.00 is denied", however it appears that the RO continued to find that the Veteran had not filed a timely waiver request.  As reasons and bases for the opinion, the RO indicated that it took into account that the Veteran was incarcerated or in receipt of VA medical care when notification letters were sent, but found that he should have know that it was his responsibility to report all address changes in a timely manner.  Also, the RO indicated that the COWC considered whether collection of this debt from the Veteran would be against principles of equity and good conscience, and that the COWC found no fraud, misrepresentation, or bad faith with regard to this debt.  The RO noted that the COWC found that the Veteran was unjustly enriched because he received benefits to which he was not entitled.  Moreover, the RO indicated that since the Veteran did not submit a VA form 5655 (Financial Status Report) showing his monthly income, expenses, and net worth, that the COWC had to assume that payment of the debt would not cause the Veteran financial hardship.  In weighing all of the elements, the RO concluded that collection would not be against the principals of equity and good conscience.  The RO also noted the COWC found the Veteran at fault in creation of the debt because he should have known it was his responsibility to timely report all address changes.  

In a letter dated November 17, 2009, the Veteran indicated he disagreed with the SSOCC in November 2009, claiming he did not have any way of getting any of his mail from home while he was in jail.  He also claimed he did not know he had letters from VA until he was released from jail in February 2008.

In this case, it is clear that the Veteran's concern is with the money he owes VA and a timely resolution of the matter, rather than internal VA procedures.  In view of this, the Board finds that the perfected appeal as to the waiver issue includes the implicit matter of the validity of the debt, and, therefore, both matters are now before the Board.  Thus, the issues on appeal include the timeliness of the waiver request filed by the Veteran, as well as the issue of the validity of the debt.  

The Board also notes that the COWC's January 2008 decision that the Veteran's waiver request was not timely filed was in fact the decision on a waiver claim; if a waiver request is not timely, the request for waiver cannot be further acted upon.  Currently, the timeliness issue is the perfected issue before the Board on appeal, and unless this issue is resolved in his favor, his request for waiver cannot be further considered.  Further, although further delay of this matter is regrettable, the Board finds that both the issue of the validity of the debt and the waiver issue must be remanded for additional development.  

2. Validity of Debt

A review of the record appears to show that the Veteran has implicitly challenged the validity of the debt in that he contends that the creation of an overpayment was through no fault of his own, and that his ex-wife would not then (and will not now) provide information regarding her income for the pertinent time period.  

A review of the record shows that although the RO's SSOCs issued in November 2009 appear to touch on the creation of the debt, the question of the validity of the debt has not been adjudicated by an agency of original jurisdiction, and it could be prejudicial for the Board to consider this question in the first instance.  The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on the question of the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. The Board must therefore defer a determination regarding waiver of recovery of the debt until the question of the validity of the debt has been resolved.  

3. Timeliness of Waiver Request

With regard to the timeliness issue, under the applicable criteria, a request for waiver of indebtedness shall only be considered if it is made within 180 days following the date of notification of indebtedness by VA to the debtor.  The 180-day period may be extended if the individual requesting a waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2011).

The Court has held that 38 U.S.C.A. § 5302(a) requires that VA specify the preliminary determination as to the amount of debt in the notification of indebtedness, and that such notification is the event which triggers the 180-day time limit to request a waiver.  See Narron v. West, 13 Vet. App. 223 (1999).

As noted above, by letter dated in January 2008, the Veteran was notified that an overpayment had been created when it was determined that the appellant had failed to timely report the addition of a spouse and two daughters to his family and to respond to questions regarding the family income.  The letter included a notice of his rights and obligations, including informing him that he had the right to dispute the debt and to request a waiver.  Although the Veteran was incarcerated at the time of this letter, he was released the next month, and at some point thereafter received this letter.  In an April 2009, the COWC determined that the appellant did not timely request a waiver of the overpayment, noting that his waiver request was received on April 9, 2009.  

After review of the record, however, although there are multiple references in the claims folder to the Veteran filing an application/request for waiver on April 9, 2009, the Board cannot find any such document in the claims folder.  Not only does COWC, in the Decision on Waiver of Indebtedness (VA Form 4-1837), refer to April 9, 2009 as the date a request for waiver was received, but in the September 2009 SOC, the RO also mentions April 9, 2009 as the date the waiver request was received.  In addition, a search of the Veteran's efolder in Virtual VA shows copies of most, if not all, the documents contained in the physical claims folder, however, his efolder does not contain any document dated April 9, 2009.  In order to determine the timeliness of the Veteran's waiver request it is necessary to have of record a copy of any and all waiver requests filed by him.  Finally, the Board also notes that there is a sticker on the claims folder indicating that an IVM (Income Verification Match) folder does exist.  It is unclear therefore whether the Veteran's waiver request dated April 9, 2009 may have been associated with the IVM folder.  In light of the foregoing, the Board finds that, in order to fairly assess the merits of the Veteran's claim the IVM folder must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete IVM folder.  If the folder cannot be located, undertake the appropriate efforts to reconstruct its contents.  Document all attempts to obtain or reconstruct the contents of the Veteran's IVM folder that are relevant to this appeal.  

2. If not located in the IVM folder, search for a copy of the Veteran's April 9, 2009 waiver request that was referenced in the April 2009 Decision on Waiver of Indebtedness and the RO's September 2009 SOC.  If such document is not available, a detailed explanation should be provided and the Veteran should be notified as to the unavailability of any, and be asked that he submit any additional pertinent records or other information in his possession.

3. Review the record and adjudicate the threshold question of whether the overpayment of benefits at issue was properly created.  

4. If any determination remains adverse to the Veteran, he and his representative should be furnished an SSOC and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

